 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8
      JEROME JULIUS BROWN, SR.,1
                                                                    NO. C19-1311RSL
 9
                             Plaintiff,

10
                     v.                                             ORDER OF DISMISSAL

11
      WILLIAM P. BARR, et al.,

12
                             Defendants.

13
            This matter comes before the Court on plaintiff’s application to proceed in forma
14
     pauperis (Dkt. # 1), his proposed complaint (Dkt. # 1-1), and the Report and Recommendation
15

16   of the Honorable Mary Alice Theiler, United States Magistrate Judge (Dkt. # 4). Plaintiff has not

17   objected or otherwise responded to the Report and Recommendation.2
18          Having reviewed the record as a whole under the standards articulated in 28 U.S.C.
19
     § 1915(e)(2) and having construed the allegations of the complaint liberally (see Bernhardt v.
20
     Los Angeles County, 339 F.3d 920, 925 (9th Cir. 2003)), the Court finds that plaintiff’s
21
     complaint is deficient and cannot be cured by amendment. Plaintiff’s allegations show that
22

23

24          1
               The record in this matter identifies the plaintiff as both “Sr.” and “Jr.” Although the signature
25   line on the application for leave to proceed in forma pauperis could be interpreted as “Jr.,” the
     complaint and other documents in the record clearly identify Mr. Brown as “Sr.”
26
            2
           Plaintiff filed a notice of change of address on October 21, 2019. Dkt. # 13. The Report and
27   Recommendation was forwarded to the new address. See Dkt. # 14 and Dkt. # 15.
28   ORDER OF DISMISSAL - 1
 1   venue is improper in this district and do not state facts giving rise to a plausible inference of
 2   liability for any of the named defendants. The Court therefore adopts Judge Theiler’s
 3
     recommendation: this matter is hereby DISMISSED without prejudice.
 4

 5          Dated this 27th day of November, 2019.
 6
                                                A
 7                                              Robert S. Lasnik
                                                United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER OF DISMISSAL - 2
